     Case 1:20-cr-00115-DAD-BAM Document 26 Filed 12/02/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, California 93721
 4   Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
 5
     Attorneys for Defendant
 6   DAVID ALLEN JONES

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           Case No. 1:20-cr-00115-DAD-BAM
12                                   Plaintiff,
                                                         STIPULATION AND ORDER
13                            vs.                        TO CONTINUE STATUS CONFERENCE
14   DAVID ALLEN JONES,                                  Date: December 9, 2020
                                                         Time: 1:00 p.m.
15                                  Defendant.           Judge: Hon. Barbara A. McAuliffe
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel, THOMAS M. NEWMAN, Assistant United States Attorney, counsel for plaintiff, and
19   MEGHAN D. McLOUGHLIN, Assistant Federal Defender, counsel for defendant David Allen
20   Jones, that the status conference scheduled for December 9, 2020 may be continued to January
21   20, 2021, at 1:00 p.m.
22          The parties have been engaging in plea negotiations and have come to a resolution of this
23   matter, and will be requesting a change of plea hearing with the court. The parties require
24   additional time to draft and sign the necessary plea documents and provide those documents to
25   the court. In addition, the defense is continuing to review discovery in this matter and needs
26   time to do so.
27          For these reasons, parties agree that time should be excluded through January 20, 2021
28   because there is good cause for the requested continuance and the ends of justice outweigh the
     Case 1:20-cr-00115-DAD-BAM Document 26 Filed 12/02/20 Page 2 of 3


 1   interest of the public and the defendant in a speedy trial. Specifically, given that the parties have

 2   come to a negotiated resolution, Mr. Jones intends to enter a plea of guilty, and the parties

 3   require more time to execute the required plea documents and review all final discovery, the

 4   parties agree that this continuance is necessary, pursuant to 18 U.S.C. § 3161(h)(7)(A) and

 5   3161(h)(7)(B)(i) and (iv).

 6
 7                                                             Respectfully submitted,

 8                                                             McGREGOR W. SCOTT
                                                               United States Attorney
 9
10   DATED: December 2, 2020                             By:   /s/ Thomas M. Newman
                                                               Thomas M. Newman
11                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
12
13                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
14
15   DATED: December 2, 2020                             By:   /s/ Meghan D. McLoughlin
                                                               Meghan D. McLoughlin
16                                                             Assistant Federal Defender
                                                               Attorney for Defendant
17                                                             DAVID ALLEN JONES

18
19
20
21
22
23
24
25
26
27
28
      Jones: Stipulation to Continue Status Conference           -2-
     Case 1:20-cr-00115-DAD-BAM Document 26 Filed 12/02/20 Page 3 of 3


 1
                                                         ORDER
 2
              IT IS SO ORDERED that the status conference is continued from December 9, 2020, to
 3
     January 13, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is
 4
     excluded pursuant to pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 5
     IT IS SO ORDERED.
 6
 7       Dated:         December 2, 2020                         /s/ Barbara   A. McAuliffe      _
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Jones: Stipulation to Continue Status Conference    -3-
